Case 1:20-cv-03170-PAB-NRN Document 76 Filed 05/13/21 USDC Colorado Page 1 of 16




                           IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF COLORADO



   Civil Action No. 1:20-cv-3170-PAB-NRN

   FALLEN PRODUCTIONS, INC.,

             Plaintiff,

   v.

   DAMIAN BRAY; and
   HECTOR JARAMILO,

             Defendants.



             PLAINTIFF’S EX PARTE MOTION FOR DEFAULT JUDGMENT AGAINST
                   DEFENDANTS DAMIAN BRAY AND HECTOR JARAMILO
                              (AUTHORITY INCORPORATED)


             Plaintiff FALLEN PRODUCTIONS, INC. (“Plaintiff”), by and through its counsel,

   respectfully moves this honorable Court to enter a default judgment in Plaintiff’s favor

   against Defendants DAMIAN BRAY and HECTOR JARAMILO (“Defendants”) for the

   relief demanded in the Second Amended Complaint (“SAC”) [Doc. #37] filed on January

   29, 2021. Default was entered against Defendant HECTOR JARAMILO on April 2, 2021

   [Doc. #65] and against Defendant DAMIAN BRAY on May 11, 2021 [Doc. #75]. Pursuant

   to Fed. R. Civ. P. 55(b)(2), Plaintiff now moves for entry of default judgment in the

   proposed order submitted herein on the grounds that Defendants have failed to answer

   or otherwise defend the allegations in the SAC, and that Plaintiff is entitled to judgment


   20-022D
Case 1:20-cv-03170-PAB-NRN Document 76 Filed 05/13/21 USDC Colorado Page 2 of 16




   as a matter of law against Defendants. Plaintiff seeks judgment against Defendants for

   statutory damages, attorney’s fees, costs, and injunctive relief. This Motion is supported

   by the following Memorandum of Points an Authorities and attached declarations.

        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION

   I.        INTRODUCTION

             Plaintiff is a corporation organized under the laws of the State of Nevada, having

   principal offices in Los Angeles, California and is the registered owner of the copyrights

   in the screenplay (Pau003917080) and the motion picture (PA002197434) in the movie

   Angel Has Fallen (“Work”). See SAC [Doc. #37] at ¶33; Exhibit “1” [Doc. #37-1] to the

   SAC [Doc. #37]. Defendant HECTOR JARAMILO is an adult male residing, upon

   information and belief, in New York, New York. See SAC [Doc. #37] at ¶75. Defendant

   DAMIAN BRAY is an adult male residing, upon information and belief, in New Zealand.

   See Id. at ¶63.

             Defendants registered for paid accounts for the Virtual Private Network (“VPN”)

   service provided by the Colorado Internet Service Provider (“ISP”) Private Internet

   Access, Inc. (“PIA”), and used PIA’s VPN service to download, reproduce and distribute

   copies of Plaintiff’s copyright protected motion picture. Id at ¶6. Defendants used their

   VPN service to attempt to conceal their nefarious activities such as logging into the

   notorious movie piracy website “YTS” under their email addresses to download and share

   copies of Plaintiff’s Work numerous times from Internet Protocol (“IP”) addresses publicly

   identified as owned by M247 Ltd, and upon information and belief, allocated to PIA. Id. at

   ¶¶76-81, Exhibit “3” [Doc. #37-3] to the SAC.

                                                 2
   20-022D
Case 1:20-cv-03170-PAB-NRN Document 76 Filed 05/13/21 USDC Colorado Page 3 of 16




   II.       ARGUMENT

             In determining whether default judgment is appropriate, the Court must first ensure

   its jurisdiction over both the subject matter of the action and the parties. Second, the Court

   considers whether the well-pleaded allegations of fact support a judgment on the claims

   against the defaulting defendant. See Guarneros V. Denver Green Party, Order (ECF

   51), Civil Action No. 1:19-cv-00139-RM-NYW at 2 (D. Colo. Dec. 2, 2020) (internal

   citations omitted).

             Defendants elected not to answer the properly served Complaint and Default

   entered by this court on April 2, 2021 [Doc. #65] and May 11, 2021 [Doc. #75]. Therefore,

   Defendants have admitted to all factual allegations in the Complaint. See Purzel Video

   GmbH v. Martinez, 13 F. Supp. 3d 1140, 1148 (D. Colo. 2014) (citing Olcott v. Delaware

   Flood Co., 327 F.3d 1115, 1125 (10th Cir. 2003)). The Court has discretion to consider

   whether the unchallenged facts constitute basis for entry of default judgment. Id. In its

   determination, the Court must accept all well-pleaded facts as true. Id.

   A. The Court has Jurisdiction over Defendants.

             Before addressing the merits of a Plaintiff's motion for default judgment, the Court

   must determine whether it has subject matter over the case and personal jurisdiction over

   the defendant. See Dennis Garberg & Assocs., Inc. v. Pack-Tech Int'l Corp., 115 F.3d

   767, 772 (10th Cir. 1997). Plaintiff asserts that this Court has subject matter jurisdiction

   over this action pursuant to 17 U.S.C. §§ 101, et. seq., (the Copyright Act), 28 U.S.C. §

   1331 (federal question) and 28 U.S.C. § 1338 (patents, copyrights, trademarks, and unfair

   competition). See SAC [Doc. #37] at ¶3.

                                                  3
   20-022D
Case 1:20-cv-03170-PAB-NRN Document 76 Filed 05/13/21 USDC Colorado Page 4 of 16




             I. The Court has Personal Jurisdiction over the Defendants

             The Court accepts as true the well-pleaded allegations of the complaint in

   determining whether a plaintiff has made a prima facie showing that personal jurisdiction

   exists. See AST Sports Sci., Inc. v. CLF Distrib. Ltd., 514 F.3d 1054, 1057 (10th Cir.

   2008). If the presence or absence of personal jurisdiction can be established by reference

   to the complaint, the Court need not look further. Id. In determining personal jurisdiction,

   the Court must determine “(1) whether the applicable statute potentially confers

   jurisdiction by authorizing service of process on the defendant and (2) whether the

   exercise of jurisdiction comports with due process." Trujillo v. Williams, 465 F.3d 1210,

   1217 (10th Cir. 2006) (internal quotations omitted). The burden is on the defendant to

   show that the exercise of jurisdiction in the chosen forum does not comport with due

   process and will "make litigation so gravely difficult and inconvenient that [he] unfairly is

   at a severe disadvantage in comparison to his opponent." Burger King v. Rudzewicz, 471

   U.S. 462, 478, 105 S. Ct. 2174, 85 L. Ed. 2d 528 (1985). Parties may consent to personal

   jurisdiction through the use of a forum-selection clause. See Id. at 473. Indeed, forum-

   selection clauses establish a prima facie case of personal jurisdiction. See Milk 'N' More,

   Inc. v. Beavert, 963 F.2d 1342, 1346 (10th Cir. 1992). The Tenth Circuit enforces a

   mandatory forum-selection clause unless the party challenging it clearly shows that

   “enforcement would be unreasonable and unjust, or that the clause was invalid for such

   reasons as fraud or overreaching." Niemi v. Lasshofer, 770 F.3d 1331, 1351 (10th Cir.

   2014) (internal quotations omitted). However, the Court looks to the language of the

   forum-selection clause to determine whether a particular action falls within its scope. See

                                                 4
   20-022D
Case 1:20-cv-03170-PAB-NRN Document 76 Filed 05/13/21 USDC Colorado Page 5 of 16




   Kelvion, Inc. v. Petrochina Can., Ltd., 918 F.3d 1088, 1093 (10th Cir. 2019).

             Here, Plaintiff’s well-pleaded allegations in the SAC make a prima facie showing

   of personal jurisdiction over the Defendants. Plaintiff has alleged that Defendants

   registered for the VPN service offered by Colorado provider PIA. See SAC [Doc. #37] at

   ¶6. When registering for VPN service with PIA, Defendants agreed to PIA’s forum-

   selection clause to be subject to the jurisdiction of Courts in Colorado. See Id. at ¶10.

   Moreover, the forum-selection clause is starkly clear, stating that the “sole and exclusion

   jurisdiction and venue for any action or proceeding arising out of or related to this

   Agreement shall be in an appropriate state or federal court located in the State of

   Colorado, county of Denver. You hereby submit to the jurisdiction and venue of said

   Courts. You consent to service of process in any legal proceeding.” Id. Plaintiff further

   alleges in the SAC that Defendants violated an express term of the PIA service

   Agreement, particularly distributing copyright protected content without the authority of

   the content owner. See Id. at ¶¶11-13.

             Thus, by agreeing to PIA’s terms, Defendants’ conduct has violated the terms of

   the Agreement with PIA and Defendants have unambiguously agreed to jurisdiction in

   this Court. Additionally, although it is not Plaintiff’s burden, Plaintiff asserts that the Court’s

   jurisdiction over Defendants comport with due process, as the Defendants willingly

   agreed to PIA’s forum-selection clause and have not even bothered to appear in this case

   to suggest an unfair disadvantage to being subject to this court. Accordingly, this court

   has both subject matter jurisdiction over this action and, pursuant to Trujillo, personal

   jurisdiction over the Defendant.

                                                   5
   20-022D
Case 1:20-cv-03170-PAB-NRN Document 76 Filed 05/13/21 USDC Colorado Page 6 of 16




             This Court alternatively has jurisdiction over Defendant DAMIAN BRAY pursuant

   to Fed. R. Civ. P. 4(k)(2), the so-called federal long-arm statute, for at least the following

   reasons: (1) Plaintiff’s claims arise under federal law; (2) Defendant DAMIAN BRAY

   purposely directed his electronic activity into the United States by using the IP addresses

   of PIA in Colorado; (3) Defendant DAMIAN BRAY did so with the manifest intent of

   engaging in business or other interactions with PIA and thus in the United States; (4)

   Defendant DAMIAN BRAY is not subject to jurisdiction in any state’s courts of general

   jurisdiction; and (5) exercising jurisdiction is consistent with the United States Constitution

   and laws. See SAC [Doc. #37] at ¶14. In addition to the contacts with Colorado discussed

   above (use of VPN provided by Colorado company PIA in violation of terms of use that

   provide for jurisdiction in Colorado), Defendant DAMIAN BRAY paid for his VPN service

   with a US payment provider, used a US based email provider to register for his VPN

   service, and used cloud storage provided by the US company Google to store pirated

   content on servers in the US in violation of terms of use with Google that also provide for

   jurisdiction in the US. See Id. at ¶¶14-30.

   B. Copyright Infringements Have Been Established

             To succeed on a copyright infringement action, two elements must be met: (1)

   plaintiff has a valid copyright and (2) defendant copied plaintiff's original work. See La

   Resolana Architects v. Reno, Inc., 555 F.3d 1171, 1177 (10th Cir. 2009) (internal citation

   omitted). Plaintiff has alleged the elements to succeed on a copyright action. First, Plaintiff

   has shown it owns valid copyrights in Exhibit “1” [Doc. #37-1] to the SAC. Second, Plaintiff

   has pleaded that (1) Defendant HECTOR JARAMILO copied Plaintiff’s original Work from

                                                 6
   20-022D
Case 1:20-cv-03170-PAB-NRN Document 76 Filed 05/13/21 USDC Colorado Page 7 of 16




   IP address 91.132.137.116 on 11/25/2019 at 2:27:18 UTC with the specific file of

   Plaintiff’s Work under the name “Angel Has Fallen (2019) [BluRay] [720p] [YTS.LT]”; and

   (2) Defendant DAMIAN BRAY copied Plaintiff’s original Work from IP address

   5.181.234.76 on 11/26/2019 at 19:30:40 UTC with the specific file of Plaintiff’s Work under

   the name “Angel Has Fallen (2019) [BluRay] [720p] [YTS.LT]”. See SAC [Doc. #37] at

   ¶37; Exhibit “3” [Doc. #37-3] to the SAC.

   C. Contributory Copyright Infringements Have Been Established

             The Tenth Circuit has held that a defendant contributorily infringes when the

   defendant causes or materially contributes to another's infringing activities and knows of

   the infringement. See Diversey v. Schmidly, 738 F.3d 1196, 1204 (10th Cir. 2013).

             Here, Defendants registered an account with the notorious movie piracy site “YTS”,

   downloaded the torrent file of the Work, and reproduced, shared and distributed copies

   of the Work and materially contributed to infringement by participating in a BitTorrent

   swarm with other users to distribute Plaintiff’s Work. See SAC [Doc. #37] at ¶¶36-37, 158-

   161. By using the BitTorrent Client to participate in the BitTorrent swarms with others,

   Defendant knowingly induced or materially contributed to the infringing conduct of

   Plaintiff’s Work by others. Id.

   D. DMCA Violations Have Been Established

             17 U.S.C. § 1202(a)(2) states: “No person shall knowingly and with the intent to

   induce, enable, facilitate, or conceal infringement— distribute or import for distribution

   copyright management information [“CMI”] that is false.” 17 U.S.C. § 1202(b)(2)-(3)

   states: “No person shall, without…authority…(2) distribute or import for distribution [CMI]

                                                 7
   20-022D
Case 1:20-cv-03170-PAB-NRN Document 76 Filed 05/13/21 USDC Colorado Page 8 of 16




   knowing that the [CMI] has been removed or altered without authority…or (3) distribute,

   import for distribution, or publicly perform works, copies of works, or phonorecords,

   knowing that [CMI] has been removed or altered without authority…— knowing,

   or…having reasonable grounds to know, that it will induce, enable, facilitate, or conceal

   an infringement of any right under this title.”

             To qualify as CMI, the information must be “conveyed in connection with” copies

   or displays of the work, “including in digital form”; information in a copyright notice can

   constitute CMI. 17 U.S.C. § 1202(c). Here, the file titles of the digital copies of the Work

   (modified with “YTS”) Defendants distributed, qualifies as CMI as provided by § 1202(c).

   See FAC [Doc. #11] at ¶¶37, 135-145.

             Plaintiff has established that Defendants meet the dual intent standard of § 1202,

   namely, the Defendants’ intent to induce, enable, facilitate, or conceal infringement and

   knowledge of the CMI as required by § 1202(a) or (b). With respect to § 1202(b), the

   standard is “reasonable grounds to know.” 17 U.S.C. § 1202(b). Defendants knew the

   piracy website “YTS” from which they obtained their torrent files was distributing illegal

   copies of Plaintiff’s Work. See SAC [Doc. #37] at ¶¶87-90. Further, Defendants knew their

   copies were illegal by the unauthorized alteration of CMI to include the same wording

   “YTS”. See Id. at ¶¶135-145. Still, Defendants distributed the false CMI with the BitTorrent

   swarm with the intent to induce, enable, facilitate, or conceal infringement, in violation of

   17 U.S.C. § 1202(a)(2). See Id. at ¶¶141-145, 164. Defendants also distributed the altered

   CMI and copies of Plaintiff’s Work with the altered CMI knowing it will induce, enable,

   facilitate, or conceal infringement in violation of 17 U.S.C. § 1202(b)(2)-(3) by the very

                                                 8
   20-022D
Case 1:20-cv-03170-PAB-NRN Document 76 Filed 05/13/21 USDC Colorado Page 9 of 16




   nature of BitTorrent – this is precisely how Defendants obtained his illegitimate copies.

   See Id. at ¶¶141-145, 165-166. Defendants was clearly conscious of the nefarious nature

   of the activity they were engaged in because they used the VPN services of the Colorado

   company PIA to try to conceal their illicit activities. See Id. at ¶¶43-44. Accordingly,

   Plaintiff has established that Defendants had the required dual intent standard.

   E. Plaintiff is Entitled to Statutory Damages

             Plaintiff elects to receive statutory damages of $2,250 from each of Defendants for

   their copyright infringements of Plaintiff’s Work. Pursuant to 17 U.S.C. § 504(c), the

   copyright owner may elect to recover statutory damages instead of actual

   damages/profits. See 17 U.S.C. § 504(c)(1). In cases of willful infringement, the Court

   has discretion to award statutory damages up to $150,000.00. Id. at § 504(c)(2). Despite

   Defendant’s willful actions and the Court’s authority to award statutory damages of up to

   $150,000 for Defendant’s willful infringement, Plaintiff seeks only $2,250 in statutory

   damages for the direct and contributory copyright infringements of Plaintiff’s Work from

   each Defendant. This District has awarded statutory damages of $2,250 in similar cases.

   See Dall. Buyers Club, Ltd. Liab. Co. v. Hudson, Civil Action No. 15-cv-00598-WYD-MEH,

   2016 U.S. Dist. LEXIS 8723 (D. Colo. Jan. 26, 2016) (“Defendant Hudson is ordered to

   pay to Plaintiff the sum of $2,250.00 in statutory damages”).

             Plaintiff also elects to receive statutory damages of $2,500 for Defendant’s CMI

   violations of the DMCA. Pursuant to 17 U.S.C. § 1203(c)(3)(B), “a complaining party may

   elect to recover an award of statutory damages for each violation of section 1202 in the

   sum of not less than $2,500 or more than $25,000.” This Court has awarded statutory

                                                   9
   20-022D
Case 1:20-cv-03170-PAB-NRN Document 76 Filed 05/13/21 USDC Colorado Page 10 of 16




   damages under 17 U.S.C. § 1203(c)(3)(B) of $10,000 against a defaulting defendant. See

   Guarneros, Order (ECF 51), Civil Action No. 1:19-cv-00139-RM-NYW at 9. Despite this

   Court’s authority to award statutory damages of up to $25,000, Plaintiff only seeks the

   minimum statutory damages of $2,500 from each Defendant.

             Accordingly, Plaintiff seeks statutory damages of $4,750 from each Defendant for

   their copyright infringements of Plaintiff’s Work and DMCA violations.

   F. Plaintiff is Entitled to Injunctive Relief

             Plaintiff requests that the Court grant its request for injunctive relief, and

   permanently enjoin Defendants from directly and contributorily infringing Plaintiff’s

   copyrights. Plaintiff further requests, pursuant to 17 U.S.C. §512(j) and/or 28 U.S.C

   §1651(a), that the Court enjoin PIA and M247 Ltd, the service providers providing service

   for Defendants which they used to infringe Plaintiff’s Work (see Exhibit “3” to the SAC),

   to immediately cease providing service for Defendants.

             The Court is authorized to grant permanent injunctive relief to prevent or restrain

   copyright infringement. See 17 U.S.C. § 502(a)(2) (“Any court having jurisdiction of a civil

   action arising under this title may, subject to the provisions of section 1498 of title 28,

   grant temporary and final injunctions on such terms as it may deem reasonable to prevent

   or refrain infringement of a copyright.”) The Copyright Act further provides that “the court

   may order the destruction. . .of all copies . . . found to have been made or used in violation

   of the copyright owner’s exclusive rights . . .” 17 U.S.C. § 503(b).              17 U.S.C.

   §512(j)(1)(A)(ii) and (B)(i) (the DMCA) further provides that even for service providers for

   which the safe harbors of the DMCA applies, the Court can still grant injunctive relief

                                                   10
   20-022D
Case 1:20-cv-03170-PAB-NRN Document 76 Filed 05/13/21 USDC Colorado Page 11 of 16




   restraining the service provider from providing access to a subscriber or account holder

   of the service provider’s system or network who is engaging in infringing activity and is

   identified in the order, by terminating the accounts of the subscriber or account holder

   that are specified in the order.

             The Court has further authority to grant permanent injunctive relief pursuant to 17

   U.S.C. § 1203(b)(1) (The court “may grant temporary and permanent injunctions on such

   terms as it deems reasonable to prevent or restrain a violation….”). Additionally, 17

   U.S.C. § 1203(b)(6) authorizes the Court to “order the remedial modification or the

   destruction of any device or product involved in the violation that is in the custody or

   control of the violator….”.

             A plaintiff is required to satisfy the following four-factor test to obtain a permanent

   injunction: (1) that it has suffered an irreparable injury; (2) that remedies available at law,

   such as monetary damages, are inadequate to compensate for that injury; (3) that,

   considering the balance of hardships between the plaintiff and defendant, a remedy in

   equity is warranted; and (4) that the public interest would not be disserved by a permanent

   injunction. See eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006).

             Defendants’ distribution of Plaintiff’s Work is causing Plaintiff irreparable harm by

   threatening the royalties Plaintiff receives from distribution agreements. Money damages

   are not adequate to compensate Plaintiff for the loss of control over its Work, the damage

   to its business goodwill, and the harm to the development of a legitimate online

   distribution market. See WPIX, Inc. v. IVI, Inc., 691 F.3d, 275, 286 (2nd Cir. 2012)

   (unrestrained unauthorized Internet retransmissions of broadcast programming “would

                                                   11
   20-022D
Case 1:20-cv-03170-PAB-NRN Document 76 Filed 05/13/21 USDC Colorado Page 12 of 16




   encourage” other services to follow suit, “weaken plaintiffs’ negotiating position,”

   adversely affect “quantity and quality of efforts put into creating” new works, and

   “drastically change the industry, to plaintiffs’ detriment”).

             The hardship Plaintiff will face if the Court denies Plaintiff injunctive relief greatly

   outweighs any harm to the Defendants. That is, the Defendants would suffer no harm

   from being enjoined from engaging in unlawful conduct. Indeed, the “potential injury to an

   allegedly infringing party caused by an injunction merits little equitable consideration and

   is insufficient to outweigh the continued wrongful infringement.” Medias & Co., Inc. v. Ty,

   Inc., 106 F. Supp. 2d 1132, 1140 (D. Colo. 2000) (internal citation omitted).

             With regards to public interest, the "public interest is the interest in upholding

   copyright protections….Therefore, this factor normally weighs in favor of the issuance of

   an injunction." Id. Undoubtedly, this factor is heavily in Plaintiff’s favor as Plaintiff only

   seeks to uphold its copyright protections against illicit infringements by users such as the

   Defendants, who downloaded and distributed Plaintiff’s copyright protected Work in

   blatant violation of the Copyright Act.

             Due to Defendants’ refusal to communicate with Plaintiff’s counsel, Plaintiff could

   not have the Rule 26 conference. See Declaration of Kerry S. Culpepper at ¶¶2-3.

   Therefore, Plaintiff was unable to conduct discovery to determine if Defendants are

   continuing to infringe its Work and the extent to which Defendants profited from their

   infringing activity. Nonetheless, Plaintiff respectfully submits that Defendants’ failure to

   appreciate the seriousness of this proceeding demonstrates that there is a high likelihood

   of continuing violations of Plaintiff’s copyright if Defendants are not enjoined.

                                                   12
   20-022D
Case 1:20-cv-03170-PAB-NRN Document 76 Filed 05/13/21 USDC Colorado Page 13 of 16




             Accordingly, unless this Court grants an injunction, Defendants will likely be the

   source for others to download the Work over and over. For these reasons, Plaintiff

   respectfully requests that the Court grant Plaintiff’s injunctive relief prohibiting Defendants

   from directly and contributorily infringing Plaintiff’s copyrighted Work in the future and

   ordering PIA to terminate the Defendants’ account. Additionally, Plaintiff requests that

   the Court order Defendants to destroy all copies of the Work that he made or used in

   violation of Plaintiff’s copyrights and to refrain from knowingly and willfully using BitTorrent

   or the Internet for copying or downloading Plaintiff’s Work in violation of U.S. copyright

   law in the future. Finally, Plaintiff requests that the Court order PIA, M247 Ltd. and any

   other service provider providing service for Defendants which they used to infringe

   Plaintiff’s Work immediately cease said service upon notice of this order.

   G. Plaintiff is Entitled to Attorney’s Fees and Taxable Costs

             The Copyright Act states that a district court “may. . . award a reasonable attorney’s

   fee to the prevailing party as part of the costs.” 17 U.S.C. § 505. A district court also has

   authority under 17 U.S.C. § 1203(b)(5) to “award reasonable attorney’s fees to the

   prevailing party.” See Guarneros, Order (ECF 51), Civil Action No. 1:19-cv-00139-RM-

   NYW at 9. The Supreme Court has provided the following nonexclusive list of factors for

   district courts to consider in a making a fee determination under the Copyright Act: (1)

   frivolousness; (2) motivation; (3) “objective unreasonableness (both in the factual and in

   the legal components of the case)”; and (4) “the need in particular circumstances to

   advance considerations of compensation and deterrence.” Fogerty v. Fantasy, Inc., 510

   U.S. 517, 534 n.19 (1994). Plaintiff asserts that these factors support granting its motion

                                                   13
   20-022D
Case 1:20-cv-03170-PAB-NRN Document 76 Filed 05/13/21 USDC Colorado Page 14 of 16




   for attorney’s fees.

             First, Plaintiff’s claims are not only far from frivolous, but due to Defendants’ failure

   to contest the allegations of copyright infringement and DMCA violations, and Defendants’

   subsequent default, Plaintiff is the prevailing party. Second, this action was purely

   motivated by Plaintiff’s desire to protect its valid copyrights in its Work, a primary objective

   of the Copyright Act. Third, Plaintiff’s case is objectively reasonable as Plaintiff has

   pleaded allegations of Defendants’ infringing conduct confirmed by Plaintiff’s

   investigators. Additionally, the objective unreasonableness of Defendants’ conduct also

   supports fee-shifting. Defendants’ failure to even participate in the Rule 26 conference

   prevented Plaintiff from conducting discovery. Further, Defendants’ conduct forced

   Plaintiff to file the present motion for default. Finally, an award of attorney’s fees to Plaintiff

   would further advance the objectives of the Copyright Act by deterring others who might

   commit such infringing acts in the future.

             As described in the attached Declarations of Kerry S. Culpepper, Joshua Lee, and

   Stephanie Kessler, Plaintiff seeks attorney’s fees set forth based on the traditional

   “lodestar” calculation set forth in Hensley v. Eckerhart, 461 U.S. 424, 433 (1983).

   KERRY CULPEPPER for Jaramilo                   20.5 hours @ $350/hour = $ 7,175.00

   JOSHUA LEE for Jaramilo                        35.125 hours @ $225/hour= $ 7,903.13

   STEPHANIE KESSNER for Jaramilo                        3 hours @ $21.hours= $ 63

   TOTAL for Jaramilo                     =       $ 15,141.13



   KERRY CULPEPPER for Bray                       32.25 hours @ $350/hour = $ 11,287.50

                                                    14
   20-022D
Case 1:20-cv-03170-PAB-NRN Document 76 Filed 05/13/21 USDC Colorado Page 15 of 16




   JOSHUA LEE for Bray                         21.125 hours @ $225/hour= $ 4,753.12

   STEPHANIE KESSNER for Bray                          3 hours @ $21.hours= $ 63

   TOTAL for Bray                =      $ 16,103.62



             Additionally, Plaintiff seeks to recover the taxable costs of $301 against Defendant

   HECTOR JARAMILO and $901.86 against Defendant DAMIAN BRAY. The taxable costs

   requested include the $402 (split up into $201 for each Defendant) filing fee for filing the

   complaint and the fees to serve the SAC upon Defendants. See Decl. of Kerry S.

   Culpepper at ¶5, Exhibits “A” and “B” (showing costs for serving Defendants).

             Finally, Plaintiff seeks interest at the rate of eight percent per annum compounded

   annually for all moneys after they become due to the date judgment is entered, pursuant

   to CO Rev Stat § 5-12-102(1)(b) (2019).

   III.      CONCLUSION

             Accordingly, Plaintiff respectfully requests that the Court enter default judgment

   against Defendants and enter: (A) permanent injunctions enjoining Defendants from

   continuing to directly infringe and contribute to infringement of the Plaintiff’s copyrighted

   Work; (B) an order pursuant to 17 U.S.C. §512(j) and/or 28 U.S.C §1651(a) that Private

   Internet Access, Inc., M247 Ltd. and any service provider providing service for

   Defendants which they used to infringe Plaintiff’s Work immediately cease said service

   upon notice of this order; (C) award the Plaintiff statutory damages of $2225 against

   Defendant DAMIAN BRAY and $2225 against Defendant HECTOR JARAMILO for their

   copyright infringements pursuant to 17 U.S.C. § 504(a) and (c); (D) award the Plaintiff

                                                  15
   20-022D
Case 1:20-cv-03170-PAB-NRN Document 76 Filed 05/13/21 USDC Colorado Page 16 of 16




   statutory damages of $2500 against Defendant DAMIAN BRAY and $2500 against

   Defendant HECTOR JARAMILO pursuant to 17 U.S.C. § 1203(c) for their violations of 17

   U.S.C. § 1202;(E) award the Plaintiff its reasonable attorneys’ fees of $16,103.62 and

   costs of $901.86 against Damian Bray, and reasonable attorneys’ fees of $15,141.13

   and costs of $301 against HECTOR JARAMILO pursuant to 17 U.S.C. § 505.

             DATED: Kailua-Kona, Hawaii, May 13, 2021.

   /s/ Joshua Lee
   Joshua Lee
   /s/ Kerry S. Culpepper
   Kerry S. Culpepper
   CULPEPPER IP, LLLC
   75-170 Hualalai Road, Suite B204
   Kailua-Kona, Hawaii 96740
   Telephone: (808) 464-4047
   Facsimile: (202) 204-5181
   E-Mail:       kculpepper@culpepperip.com
   Attorneys for Plaintiff Fallen Productions, Inc.




                                                16
   20-022D
